COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ARMANDO LUNA, JR.,                                          No. 08-14-00035-CR
                                              §
                       Appellant,                                Appeal from
                                              §
 v.                                                      Criminal District Court No. 5
                                              §
 THE STATE OF TEXAS,                                        of Dallas County, Texas
                                              §
                       Appellee.                              (TC # F-1162420-L)
                                              §

                                MEMORANDUM OPINION

       Armando Luna, Jr. appeals his conviction of kidnapping, enhanced with a prior felony

conviction. Following a contested hearing on the State’s motion to proceed with adjudication of

guilt, the trial court found that Appellant had violated the terms and conditions of deferred

adjudication community supervision and granted the State’s motion. The trial court adjudicated

Appellant guilty and assessed his punishment at imprisonment for twenty years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably

support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995,

no pet.). A copy of counsel’s brief has been delivered to Appellant, and Appellant has been

advised of his right to examine the appellate record and file a pro se brief. Appellant has not

filed a pro se brief.

        We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


February 13, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)

(Do Not Publish)




                                                -2-